DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed November 29, 2021, claims 1, 3-9, and 11-20 are pending in the application.  The applicant has cancelled claims 2 and 10.  The applicant has cancelled claims 2 and 10.  The applicant has amended claims 1, 3-7, and 15.

Allowable Subject Matter
3.	Claims 1, 9, and 15 and claims 3-8, 11-14, and 16-20, which depend from claims 1, 9, and 15, respectively, are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest an apparatus or method, as recited by the claims, comprising an interface that:
receives advisory data wirelessly transmitted from a remote server; 
receives data that indicates a first position of a first vehicle and data that indicates that a first movement of the first vehicle exceeds a threshold associated with of at least one component of the vehicle; 
links the received data that indicates the first position with the data that indicates that the first movement of the vehicle exceeds the threshold;

in response to determining that the first movement of the vehicle exceeds the threshold, sends, to a server via a wide area network, the linked image data, and the linked first movement and the first position data;
and enters the linked image data received by the server into an artificial intelligence (Al) system.
The combination of Tokunaga et al. (US 2019/0130742 A1) with Nishimura et al. (US 2020/0042880 A1) discloses, teaches, and suggests all the limitations of the foregoing apparatus and method, except pertaining to an artificial intelligence (AI) system.  The prior art does not disclose, teach, or suggest:
entering the linked image data received by the server into an artificial intelligence
(Al) system; 
sending advisory data from the Al system to a second vehicle that is approaching 
	the first position, the advisory data generated by the Al system based on the
 first movement data;
detecting, by at least one sensor of the second vehicle, a second movement
associated with an acceleration characteristic of the second vehicle; 
deriving, by the at least one sensor of the second vehicle, second movement data 
	from the detected second movement;
sending the second movement data to the server; and 
training the Al system using both the first and the second movement data.	


Response to Arguments
4.	The applicant's arguments filed November 29, 2021, have been fully considered, but they are not persuasive.
	The applicant traverses the rejection of claims 1, 3-8, and 15-20.
	Against the rejection of claim 1, the applicant argues that as currently amended, claim 1 recites, “link the received image data with the received first movement data and the received first position data’.  Applicant respectfully submits that such claim limitation is not disclosed in the cited prior art references either individually or considered in combination. Although disclosing the use of probe information ([0057], [0086], [0109], [0111], [0154]), Tokunaga does not disclose linking image data with movement data and position data, because the probe information does not include image data. For example, Tokunaga at Fig. 2 (reproduced below) discloses that probe information is generated by a GPS device (14), a steering angle sensor (15) and a vehicle speed sensor (16). Although Tokunaga at Fig. 11 (also reproduced below) discloses a lane identification unit (70) which may use a camera, data obtained from the camera are translated into lane identification information. In other words, although a camera may be used by the probe information creation unit (12), the created probe information may include lane identification information but not image data.
	Regarding this argument, Tokunaga discloses, as cited in the Non-Final Rejection, that a camera captures images of lane lines in the road.  ([0149], [0152])  Tokunaga further discloses, as cited in the Non-Final Rejection, that a lane detection unit collates the position on the link where the probe vehicle is traveling, which has been detected by a position detection unit, with the positions of the whit line, detected by the camera, and the structure on the map, thereby detecting a lane, on the link, where the probe vehicle is traveling.  ([0152])  Tokunaga further discloses, as cited in the Non-Final Rejection, that the information of the position on the link and the line where the probe vehicle is traveling are included in the probe information generated by the probe information generation unit and transmitted to the server.  ([0154])
The foregoing passages show that Tokunaga discloses, “link the received image data with the received movement data and the received position data,” as recited by claim 1 (and as similarly recited by claim 15).
The foregoing response to this portion of the applicant’s argument has been provided to identify the scope of the allowed claims.
The applicant’s remaining arguments are moot in light of the above allowance of the claims.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689